DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/2022.
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that Canaud fails to teach the recited release mechanism and therefore the special technical feature is a contribution over the prior art.  This is not found persuasive because the applicant’s argument are mostly directed to the functional language of the claim.  The device of Canaud, while not disclosed for identical use, is capable of performing the functional limitations of the special technical feature.  In regard to the applicant’s argument about the release mechanism being the twisting action, the examiner agrees but notes that a slightly different interpretation cures this deficiency.  The adapter should be considered connector piece 380 and the release mechanism could be the threads 388.  The examiner’s position is that threads are a structure that performs the function of releasing another object.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/14/2020 and 10/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2, 3, and 7 are objected to because of the following informalities:
On line 4 of claim 2, “an incision site” should read “the incision site” to indicate proper antecedent basis.
On line 4 of claim 2, “an implantation site” should read “the implantation site” to indicate proper antecedent basis.
On line 4 of claim 3, “with the one or more fluids” should read “with the one or more fluids, the one or more polymers or the combination thereof” to indicate proper antecedent basis.
On line 1 of claim 7, “the pair of legs” should read “the at least a pair of legs” to indicate proper antecedent basis.
On lines 3 and 4 of claim 7, the same issue discussed directly above should be resolved (see “the pair of legs”).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a stabilizing element configured to stabilize the port in vivo and maintain needle access to the septum” in claim 1
“a release mechanism configured to release the port from the adapter at the implantation site” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0003], [0011], [0013], [0014], [0024], [0027], [0028], [0079], [0086], [0087], [0088], [0092], [0093], [0095], [0102], [0109], [0116], [0121] for the corresponding structures for the stabilizing elements
See par. [0021] and [0082] for the corresponding structures for the release mechanism
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-9 are allowed (predicated upon resolution of the claim objections).
Claims 10-20 should be cancelled as neither subcombination is allowable as currently recited and prosecution is closed.
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, Glenn discloses a system (Fig. 15-16), comprising: a) a streamlined port (port 110, Fig. 15-16; see also description of port 10 in Fig. 1-3, which is identical to the port 110 except for the pair of wings, para [0032], [0041] and [0064]; streamlined appearance, para [0045)) including a septum (septum 40, para [0038]; Fig. 1 and 15-16) disposed over a cavity in a body of the port (septum 40 is overlying chamber 30 in the body 20, para [0038]; Fig. 8 and 15-16) configured to accept a needle therethrough (needle can pass through septum 40, para [0038] and (0046), Fig. 14-16), and  a stabilizing element (wings 120/130, Fig. 15-16) configured to stabilize the port in vivo and maintain needle access to the septum (provides greater lateral stability, para (0067); high degree of stability, para [0041); less susceptible to rolling over, para [0037] – which would hinder access to the septum);
Glenn fails to disclose b) a port tunneler including: an adapter in a distal end portion of the port tunneler configured to securely hold the port while subcutaneously tunneling the port from an incision site to an implantation site for the port; and  a release mechanism configured to release the port from the adapter at the implantation site.
Glenn does, however, disclose that the port is designed to be implanted by insertion through a small incision and delivery to an implantation site (streamlined surface of body 20 with tapered ends allows for implantation of port 10 through a small incision to the implantation site, para [0045]; Fig. 1 and 15-16; fits through relatively small incision, para [0039)).
In other art, Canaud discloses a port tunneler (tunneler 350, Fig. 4-5; para [0046] and [0070)), comprising an adapter in a distal end portion of the port tunneler (380, Fig. 4-5; para [0047)) configured to securely hold a streamlined port while subcutaneously tunneling the port from an incision site to an implantation site for the port (threadably connects to threads 720 of port assembly 700, para [0070] – and port assembly 700 is tunneled by the tunneler 350 to an implantation site, para [0072}; Fig. 21); and a release mechanism configured to release a streamlined port from the adapter at an implantation site for the port (388, para [0072]). However, it would not be possible to utilize the port tunneler of Canaud with the streamlined port of Glenn. The two components are designed in different manners, and are thus incompatible. The adapter of Canaud requires a threaded connection in order to mate with the port, which is not present in the port of Glenn. Further, due to the vastly different shape of the port of Glenn, it is not obvious that the port of Glenn could be safely tunneled and delivered into the body using the tunneler of Canaud. Doing so could very likely cause damage to the surrounding tissue, thus destroying function. Accordingly, no prior art teaches or fairly suggests the system as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the claim objections discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783